



SUPPORT AND STANDSTILL AGREEMENT
THIS SUPPORT AND STANDSTILL AGREEMENT, dated as of October 17, 2018 (this
“Agreement”), is entered into by and among Sabalo Holdings, LLC, a Delaware
limited liability company (“Contributor”), Earthstone Energy Holdings, LLC, a
Delaware limited liability company (“Acquiror”), Earthstone Energy, Inc., a
Delaware corporation (“Acquiror Parent” and, together with Acquiror, the
“Acquiror Parties”) and EnCap Investments, L.P. (“EnCap” and, together with
Contributor and the Acquiror Parties, the “Parties”).
RECITALS
WHEREAS, concurrently herewith, Contributor and the Acquiror Parties are
entering into a Contribution Agreement (the “Contribution Agreement”), pursuant
to which (and subject to the terms and conditions set forth therein) Contributor
will contribute to Acquiror, and Acquiror will acquire and accept, and the
Acquiror Parties will pay for, the Company Group Interests (as defined in the
Contribution Agreement) (the “Transactions”);
WHEREAS, as of the date hereof, EnCap is the record and/or beneficial owner in
the aggregate of, and has the right to vote and dispose of, (i) 5,250,552 shares
of Class A common stock of Acquiror Parent, par value $0.001 per share ( “Class
A Common Stock”) and (ii) 33,956,524 shares of Class B common stock of Acquiror
Parent, par value $0.001 per share ( “Class B Common Stock” and, together with
Class A Common Stock, “Common Stock”) (such shares owned by EnCap, the “Existing
Shares”);
WHEREAS, as a condition and inducement to Contributor’s and the Acquiror
Parties’ willingness to enter into the Contribution Agreement and to proceed
with the transactions contemplated thereby, including the Transactions, the
Parties are entering into this Agreement; and
WHEREAS, EnCap acknowledges that Contributor and the Acquiror Parties are
entering into the Contribution Agreement in reliance on EnCap’s execution and
delivery of this Agreement and the representations, warranties, covenants and
other agreements of EnCap set forth herein and would not enter into the
Contribution Agreement if EnCap did not enter into this Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
Parties hereby agree as follows:
1.Defined Terms. The following capitalized terms, as used in this Agreement,
shall have the meanings set forth below. Capitalized terms used but not defined
in this Agreement shall have the meanings ascribed to them in the Contribution
Agreement.
“Covered Shares” means, EnCap’s Existing Shares, together with any shares of
Common Stock that EnCap becomes the record and/or beneficial owner of on or
after the date hereof.


1

--------------------------------------------------------------------------------




“Proxy Designee” means a Person designated by the Special Committee by written
notice to each of the Parties, which notice may simultaneously revoke the
designation of any Person as a Proxy Designee.
“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
hypothecate, encumber or similarly dispose of (by merger (including by
conversion into securities or other consideration), by tendering into any tender
or exchange offer, by testamentary disposition, by operation of law or
otherwise), either voluntarily or involuntarily, or to enter into any contract,
option or other arrangement or understanding with respect to the voting of or
sale, transfer, assignment, pledge, encumbrance or similar disposition of (by
merger, by tendering into any tender or exchange offer, by testamentary
disposition, by operation of law or otherwise).
2.    Agreement to Vote in Favor of the Transactions. Prior to the Termination
Date (as defined herein), EnCap (on behalf of itself and any other entity it
controls) irrevocably and unconditionally agrees that it shall, at any meeting
of the stockholders of Acquiror Parent (whether annual or special and whether or
not an adjourned or postponed meeting), however called, appear at such meeting
or otherwise cause the Covered Shares to be counted as present thereat for
purpose of establishing a quorum and vote (or consent), or cause to be voted at
such meeting (or validly execute and return and cause such consent to be granted
with respect to), all Covered Shares (in all manners and by each applicable
class) (a) in favor of the Transactions, the Contribution Agreement and any
other matter necessary for the consummation of the transactions contemplated by
the Contribution Agreement, including the Transactions, and (b) against any
action that could reasonably be expected to impede, interfere with, delay,
postpone or adversely affect the Transactions. If EnCap is the beneficial owner,
but not the record holder, of any Covered Shares, EnCap agrees to take all
actions necessary to cause the record holder and any nominees to vote (or
exercise a consent with respect to) all of such Covered Shares in accordance
with this Section 2. Except as otherwise set forth in or contemplated by this
Agreement, EnCap may vote the Covered Shares in its discretion on all matters
submitted for the vote of the stockholders of Acquiror Parent in a manner that
is not inconsistent with the terms of this Agreement.
3.    Grant of Irrevocable Proxy; Appointment of Proxy.
(a)    FROM AND AFTER THE DATE HEREOF UNTIL THE TERMINATION DATE, ENCAP HEREBY
IRREVOCABLY AND UNCONDITIONALLY GRANTS TO, AND APPOINTS, FRANK A. LODZINSKI, AND
ANY OTHER PROXY DESIGNEE (AS DEFINED ABOVE), EACH OF THEM INDIVIDUALLY, AS
ENCAP’S PROXY AND ATTORNEY-IN-FACT (WITH FULL POWER OF SUBSTITUTION) TO VOTE (OR
EXERCISE A WRITTEN CONSENT WITH RESPECT TO) THE COVERED SHARES SOLELY IN
ACCORDANCE WITH SECTION 2. THIS PROXY IS IRREVOCABLE (UNTIL THE TERMINATION DATE
AND EXCEPT AS TO ANY PROXY DESIGNEE WHOSE DESIGNATION AS A PROXY DESIGNEE IS
REVOKED BY THE SPECIAL COMMITTEE) AND COUPLED WITH AN


2

--------------------------------------------------------------------------------




INTEREST, AND ENCAP WILL TAKE SUCH FURTHER ACTION OR EXECUTE SUCH OTHER
INSTRUMENTS AS MAY BE NECESSARY TO EFFECTUATE THE INTENT OF THIS PROXY AND
HEREBY REVOKES ANY OTHER PROXY PREVIOUSLY GRANTED BY ENCAP WITH RESPECT TO THE
COVERED SHARES (AND ENCAP HEREBY REPRESENTS TO THE OTHER PARTIES THAT ANY SUCH
OTHER PROXY IS REVOCABLE).
(b)    The proxy granted in this Section 3 shall automatically expire upon the
termination of this Agreement.
4.    Standstill Agreement. EnCap (on behalf of itself and any other entity it
controls) agrees that it shall not, and since the date hereof it has not,
directly or indirectly, through its Subsidiaries or Affiliates or otherwise,
without the prior written consent of the Special Committee, in any manner:
(a)    acquire, agree to acquire or make any proposal or offer to acquire
(except as contemplated by the Contribution Agreement), any additional
securities or property of or interests in Acquiror Parent or any of its
Subsidiaries, or any rights or options to acquire any such securities, property
or interests;
(b)    Transfer, or enter into any contract, option, agreement or other
arrangement or understanding with respect to the Transfer of any of the Covered
Shares or any other equity securities in Acquiror Parent held, directly or
indirectly, by EnCap or beneficial ownership or voting power thereof or therein
(including by operation of law), except as contemplated by this Agreement;
(c)    enter into, or make any proposal (except for the Contribution Agreement
and the transactions contemplated thereby) or offer with respect to any merger,
consolidation, business combination, reorganization or similar transaction
involving Acquiror Parentor any of its Subsidiaries;
(d)    amend or propose to amend the certificate of incorporation of Acquiror
Parent (other than as expressly agreed under the Contribution Agreement), or the
organizational documents of any Subsidiary of Acquiror Parent;
(e)    make, or in any way participate in, any “solicitation” of “proxies” (as
such terms are used in Regulation 14A promulgated under the Exchange Act) to
vote or consent, or seek to advise or influence any Person with respect to the
voting of, or granting of a consent with respect to, any securities of or
interests in Acquiror Parent or any of its Subsidiaries;


3

--------------------------------------------------------------------------------




(f)    cause Acquiror Parent or any of its Subsidiaries to issue any additional
securities or interests or to take or propose to take, directly or indirectly,
any action described in clauses (a), (b), (c), (d) or (e) above, except as
permitted pursuant to the Contribution Agreement;
(g)    vote or give consent with respect to any security of or interest in
Acquiror Parent or any of its Subsidiaries in favor of any transaction,
proposal, offer or amendment described in clauses (a), (b), (c) or (d) above if
such transaction, proposal, offer or amendment was not approved and recommended
to security holders or interest holders by the Special Committee;
(h)    form, join or in any way participate in a “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to any securities of or
interests in Acquiror Parent other than any “group” pursuant to which EnCap is
included as disclosed pursuant to any Schedule 13D filed with the Securities and
Exchange Commission on or prior to the date of this Agreement;
(i)    enter into, propose or solicit any arrangement or understanding with
another Person other than this Agreement pursuant to which EnCap or any of its
respective Affiliates may vote or consent, or direct or influence the voting or
failure to vote or consenting or failure to consent, of any security of or
interest in Acquiror Parent not owned of record on the date hereof by EnCap or
such Affiliates;
(j)    provide, or act as agent for the purpose of obtaining, debt or equity
financing for any transaction described in clauses (a), or (c) above;
(k)    disclose any intention, plan or arrangement inconsistent with the
foregoing; or
(l)    propose, agree to, promote, solicit or publicly announce its willingness
to undertake or support any of the foregoing, or advise, assist or encourage any
other Person in connection with any of the foregoing.
5.    Termination. This Agreement shall terminate upon the earliest of (a) the
closing of the transactions contemplated by the Contribution Agreement, (b) the
termination of the Contribution Agreement in accordance with its terms and (c)
the mutual written agreement of the Parties to terminate this Agreement (such
earliest date being referred to herein as the “Termination Date”); provided that
the provisions set forth in Sections 12 to 23 shall survive the termination of
this Agreement; provided further that any liability incurred by any Party as a
result of a breach of a term or condition of this Agreement prior to such
termination shall survive the termination of this Agreement.


4

--------------------------------------------------------------------------------




6.    Representations and Warranties of EnCap. EnCap hereby represents and
warrants to the other Parties as follows:
(a)    EnCap is duly organized, validly existing and in good standing under the
laws of its jurisdiction or incorporation and has all requisite power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. The execution, delivery and performance of this Agreement by EnCap,
the performance by EnCap of its obligations hereunder and the consummation by
EnCap of the transactions contemplated hereby have been duly and validly
authorized by EnCap and no other actions or proceedings on the part of EnCap are
necessary to authorize the execution and delivery by EnCap of this Agreement,
the performance by EnCap of its obligations hereunder or the consummation by
EnCap of the transactions contemplated hereby. This Agreement has been duly and
validly executed and delivered by EnCap and, assuming due authorization,
execution and delivery by the other Parties, constitutes a legal, valid and
binding obligation of EnCap, enforceable against EnCap in accordance with its
terms, except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general principles of equity (regardless of whether
considered in a proceeding in equity or at law).
(b)    EnCap is the record holder and/or beneficial owner of, and has good and
valid title to, its Covered Shares, free and clear of liens other than as
created by this Agreement. EnCap has voting power, power of disposition, and
power to agree to all of the matters set forth in this Agreement, in each case
with respect to all of its Covered Shares. As of the date hereof, other than the
Existing Shares, EnCap is not a record holder of nor owns beneficially any (i)
shares of Common Stock or other voting securities of Acquiror Parent,
(ii) securities of Acquiror Parent convertible into or exchangeable for shares
of Common Stock or other voting securities of Acquiror Parent or (iii) options
or other rights to acquire from Acquiror Parent any shares of Common Stock,
other voting securities or securities convertible into or exchangeable for
shares of Common Stock or other voting securities of Acquiror Parent. The
Covered Shares are not subject to any voting trust agreement or other contract
to which EnCap is a party restricting or otherwise relating to the voting or
Transfer of the Covered Shares. EnCap has not appointed or granted any proxy or
power of attorney that is still in effect with respect to any Covered Shares,
except as contemplated by this Agreement.
(c)    Except as contemplated by this Agreement, EnCap (i) has not entered into,
and shall not enter into at any time prior to the Termination Date, any voting
agreement or voting trust with respect to any Covered Shares and (ii) has not
granted, and shall not grant at any time prior to the Termination Date, a proxy
or power of attorney with respect to any Covered Shares, in either case, which
is inconsistent with EnCap’s obligations pursuant to this Agreement.


5

--------------------------------------------------------------------------------




(d)    Except for the applicable requirements of the Exchange Act, (i) no filing
with, and no permit, authorization, consent or approval of, any governmental
entity is necessary on the part of EnCap for the execution, delivery and
performance of this Agreement by EnCap or the consummation by EnCap of the
transactions contemplated hereby and (ii) neither the execution, delivery or
performance of this Agreement by EnCap nor the consummation by EnCap of the
transactions contemplated hereby nor compliance by EnCap with any of the
provisions hereof shall (A) conflict with or violate, any provision of the
organizational documents of EnCap, (B) result in any breach or violation of, or
constitute a default (or an event which, with notice or lapse of time or both,
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, or result in the creation of a lien
on such property or asset of EnCap pursuant to, any contract to which EnCap is a
party or by which EnCap or any property or asset of EnCap is bound or affected
or (C) violate any order, writ, injunction, decree, statute, rule or regulation
applicable to EnCap or any of EnCap’s properties or assets except, in the case
of clause (B) or (C), for breaches, violations or defaults that would not,
individually or in the aggregate, materially impair the ability of EnCap to
perform its obligations hereunder.
(e)    As of the date of this Agreement, there is no action, suit,
investigation, complaint or other proceeding pending against EnCap or, to the
knowledge of EnCap, any other Person or, to the knowledge of EnCap, threatened
against EnCap or any other Person that restricts or prohibits (or, if
successful, would restrict or prohibit) the exercise by the Parties of their
rights under this Agreement or the performance by any Party of its obligations
under this Agreement.


6

--------------------------------------------------------------------------------




7.    Transfer Agent. EnCap hereby authorizes Acquiror or its counsel to notify
the transfer agent that there is a stop transfer order with respect to all
Covered Shares (and that this Agreement places limits on the voting and Transfer
of such Covered Shares); provided, however, that Acquiror or its counsel will
further notify the transfer agent to lift and vacate the stop transfer order
with respect to the Covered Shares on the earlier of (a) the date on which the
written consent of EnCap is delivered in accordance with Section 2 and (b) the
Termination Date.
8.    EnCap Capacity. This Agreement is being entered into by EnCap solely in
its capacity as a holder of Acquiror Common Stock, and nothing in this Agreement
shall restrict or limit the ability of EnCap or any Affiliate or any employee
thereof who is a director or officer of Acquiror Parent to take any action in
his or her capacity as a director or officer of Acquiror Parent to the extent
specifically permitted by the Contribution Agreement.
9.    Disclosure. EnCap hereby authorizes Acquiror Parent to publish and
disclose in any announcement or disclosure required by the SEC and in the Proxy
Statement EnCap’s identity and ownership of the Covered Shares and the nature of
the EnCap’s obligations under this Agreement.
10.    No Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in Contributor or the Acquiror Parties any direct or indirect
ownership or incidence of ownership of or with respect to any Covered Shares.
All rights, ownership and economic benefit relating to the Covered Shares shall
remain vested in and belong to EnCap, and Contributor and the Acquiror Pareties
shall have no authority to direct EnCap in the voting or disposition of any of
the Covered Shares, except as otherwise provided herein.
11.    Non-Survival of Representations and Warranties. The representations and
warranties of EnCap contained herein shall not survive the Termination Date.
12.    Amendment and Modification. Subject to the provisions of the applicable
Laws, at any time prior to the Termination Date, the Parties may modify or amend
this Agreement, by written agreement of the Parties.
13.    Waiver. The failure of any Party to assert any of its rights hereunder or
under applicable Law shall not constitute a waiver of such rights and, except as
otherwise expressly provided herein, no single or partial exercise by any Party
of any of its rights hereunder precludes any other or further exercise of such
rights or any other rights hereunder or under applicable Law. No waiver of any
provision of this Agreement shall be deemed or shall constitute a waiver of any
other provision hereof (regardless of whether similar), nor shall any such
waiver constitute a continuing waiver unless otherwise expressly provided.


7

--------------------------------------------------------------------------------




14.    Notices. Any notice, request, instruction or other document to be given
hereunder by any Party to the others shall be in writing and delivered
personally or sent by registered or certified mail, postage prepaid, by
facsimile, email or overnight courier:
If to EnCap, addressed to:
EnCap Investments, L.P.
1100 Louisiana Street, Suite 4900
Houston, Texas 77002
Attention:    Douglas E. Swanson, Jr.
Tel: (713) 659-6100
Fax: (713) 659-6130


with copies (which shall not constitute notice) to:
Vinson & Elkins L.L.P.
1001 Fannin Street, Suite 2500
Houston, Texas 77002
Attention:        W. Matthew Strock
Tel: (713) 758-3452
Fax: (713) 615-5650
If to Contributor, addressed to:
Sabalo Energy, LLC
800 N Shoreline Blvd, Suite 900N
Corpus Christi, TX 78401
Attention:     Philip Bell
Email:     pbell@sabaloenergy.com
with copies (which shall not constitute notice) to:
Bracewell LLP
711 Louisiana, Suite 2300
Houston, Texas 77002
Attention:    W. James McAnelly
Tel: (713) 221-1194
Fax: (800) 404-3970


8

--------------------------------------------------------------------------------




If to Acquiror Parties, addressed to:
Earthstone Energy, Inc.
1400 Woodloch Forest Drive, Suite 300
The Woodlands, Texas 77380
Attention: Robert J. Anderson, President
Tel: (281) 298-4246
Fax: (281) 298-4272


9

--------------------------------------------------------------------------------




with a copy (which shall not constitute notice) to:
Jones & Keller, P.C.
1999 Broadway, Suite 3150
Denver, Colorado 80202
Attention:    Reid A. Godbolt
Adam J. Fogoros
Tel: (303) 573-1600
Fax: (303) 573-8133
15.    Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all other prior agreements, understandings, representations and
warranties both written and oral, among the Parties, with respect to the subject
matter hereof.
16.    No Third-Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to or shall confer upon any Person other than the Parties
and their respective successors and permitted assigns any legal or equitable
right, benefit or remedy of any nature under or by reason of this Agreement.
17.    GOVERNING LAW AND VENUE. THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN AND
IN ALL RESPECTS SHALL BE INTERPRETED, CONSTRUED AND GOVERNED BY AND IN
ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE WITHOUT REGARD TO THE CONFLICTS
OF LAW PRINCIPLES THEREOF TO THE EXTENT THAT SUCH PRINCIPLES WOULD DIRECT A
MATTER TO ANOTHER JURISDICTION. The Parties hereby irrevocably submit to the
personal jurisdiction of the Court of Chancery of the State of Delaware or, if
such Court of Chancery shall lack subject matter jurisdiction, the Federal
courts of the United States of America located in the State of Delaware, solely
in respect of the interpretation and enforcement of the provisions of (and any
claim or cause of action arising under or relating to) this Agreement, and in
respect of the transactions contemplated by this Agreement, and hereby waive,
and agree not to assert, as a defense in any action, suit or proceeding for the
interpretation or enforcement hereof that it is not subject thereto or that such
action, suit or proceeding may not be brought or is not maintainable in said
courts or that the venue thereof may not be appropriate or that this Agreement
may not be enforced in or by such courts, and the Parties irrevocably agree that
all claims relating to such action, proceeding or transactions shall be heard
and determined in such courts. The Parties hereby consent to and grant any such
court jurisdiction over the person of such Parties and, to the extent permitted
by Law, over the subject matter of such dispute and agree that mailing of
process or other papers in connection with any such action or proceeding in the
manner provided in Section 14 or in such other manner as may be permitted by Law
shall be valid and sufficient service thereof.


10

--------------------------------------------------------------------------------




18.    WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (a) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY ACTION OR PROCEEDING, SEEK
TO ENFORCE THE FOREGOING WAIVER, (b) EACH PARTY UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (c) EACH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (d) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 18.
19.    Specific Performance. The Parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the Parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in the Court of Chancery of the State
of Delaware or, if said Court of Chancery shall lack subject matter
jurisdiction, any Federal court of the United States of America located in the
County of New Castle, Delaware, this being in addition to any other remedy to
which such Party is entitled at law or in equity. In the event that any action
is brought in equity to enforce the provisions of this Agreement, no Party shall
allege, and each Party hereby waives the defense or counterclaim, that there is
an adequate remedy at law. Each Party further agrees that no other Party or any
other Person shall be required to obtain, furnish or post any bond or similar
instrument in connection with or as a condition to obtaining any remedy referred
to in this Section 19, and each Party irrevocably waives any right it may have
to require the obtaining, furnishing or posting of any such bond or similar
instrument.
20.    Assignment; Successors. This Agreement shall not be assignable by
operation of law or otherwise. Subject to the preceding sentence, this Agreement
will be binding upon, inure to the benefit of, and be enforceable by, the
Parties and their respective successors and assigns. Any purported assignment in
violation of this Agreement shall be null and void.
21.    Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any provision of
this Agreement, or the application of such provision to any Person or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision


11

--------------------------------------------------------------------------------




shall be substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (b) the remainder of this Agreement and the application of such provision to
other Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application of such
provision, in any other jurisdiction.
22.    Counterparts. This Agreement may be executed in any number of
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts shall together constitute the same agreement.
Signatures to this Agreement transmitted by facsimile transmission, by
electronic mail in “portable document format” (“.pdf”) form, or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of a document, will have the same effect as physical delivery of the
paper document bearing the original signature.
23.    No Presumption Against Drafting Party. The Parties have participated
jointly in negotiating and drafting this Agreement. In the event that an
ambiguity or a question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the Parties, and no presumption or burden
of proof shall arise favoring or disfavoring any Party by virtue of the
authorship of any provision of this Agreement.
[The remainder of this page is intentionally left blank.]


12

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused to be executed or executed this
Agreement as of the date first written above.
ENCAP:

ENCAP INVESTMENTS, L.P.


By:    EnCap Investments GP, L.L.C.,
its general partner


        
By:    /s/ Douglas E. Swanson Jr.
Name:    Douglas E. Swanson Jr.
Title:    Managing Partner








Signature Page to Support and Standstill Agreement

--------------------------------------------------------------------------------






CONTRIBUTOR:

SABALO HOLDINGS, LLC


        
By:    /s/ Barry Clark
Name:    Barry Clark
Title:    President










Signature Page to Support and Standstill Agreement

--------------------------------------------------------------------------------






ACQUIROR:

EARTHSTONE ENERGY HOLDINGS, LLC


        
By:    /s/ Robert J. Anderson
Name:    Robert J. Anderson
Title:    President




ACQUIROR PARENT:

EARTHSTONE ENERGY, INC.


        
By:    /s/ Robert J. Anderson
Name:    Robert J. Anderson
Title:    President




Signature Page to Support and Standstill Agreement